UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-7159


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

KAREEM BROWN,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Newport News. Mark S. Davis, Chief District Judge. (4:17-cr-00113-MSD-RJK-1)


Submitted: December 17, 2019                                Decided: December 20, 2019


Before KING, FLOYD, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kareem Brown, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Kareem Brown appeals the district court’s order denying his motion for an extension

of time to appeal his criminal judgment. Upon review, we conclude that the district court

correctly determined that it was unable to extend the time for filing a timely notice of appeal

of the criminal judgment because Brown filed his motion after the expiration of the

excusable neglect period. See Fed. R. App. P. 4(b)(4). Accordingly, we affirm for the

reasons stated by the district court. United States v. Brown, No. 4:17-cr-00113-MSD-RJK-

1 (E.D. Va. July 18, 2019). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                                 AFFIRMED




                                              2